Brown, J.
Action to restrain the negotiation and delivery of certain bonds of Hennepin county, issued by its officers under the authority of chapter 405, p. 484, Laws 1909 (R. L. Supp. 1909, §§ 793-129 to 793-136). A general demurrer to the complaint was sustained by the court below, and plaintiff appealed.
The complaint alleges in substance that defendants, acting as officers and agents of Hennepin county, and under authority of the statute referred to, have issued road and bridge bonds of the county in the sum of $100,000, the proceeds thereof to be devoted to the improvement of the public highways therein; that the bonds have been sold to the defendant bank, and are about to be delivered to it by the county auditor. The relief demanded is that defendants be restrained and enjoined from delivering the bonds or receiving the proceeds thereof into the treasury of the county.
The sole question presented is the constitutionality of chapter 405, Laws 1909, under which the bonds were issued, and by authority of which defendants propose to sell and negotiate them. The act is entitled: “An act to authorize and empower the board of county commissioners of counties in this state now having or which may hereafter have a population of 275,000 or over to issue bonds and provide for the payment of such bonds, for the purpose of laying out, grading, building and improving roads and bridges in such county.” The act is limited to particular counties, and population is the sole basis -of the classification adopted. The several sections thereof authorize the board of county commissioners of any county coming within the class designated to issue the bonds of the county in the sum not exceeding $1,000,000 to aid in the repair and improvement of the public highways thereof. The question of the constitutionality of the act involves the inquiry whether it violates the provisions of the con*102stitution. prohibiting special legislation, and that question is solved by the determination of the further question whether the classification adopted by the act removes it from the prohibition imposed.
Counsel for defendants, in support of the order of the trial court upholding the law, have filed an exhaustive brief upon the question reviewing many of the previous decisions of the court upon similar questions, to which we have devoted careful attention. Though some of the cases referred to proceed along exceedingly close lines, none of them control the case at bar. We are unable to point out any substantial difference between the statute under consideration and that held unconstitutional in Hjelm v. Patterson, 105 Minn. 256, 117 N. W. 610, 127 Am. St. 560.
The statute there before the court was an enactment in the interests of and for the purpose of securing better public highways, and provided for the “appointment of a county superintendent of highways, and a road inspector in towns, and defining their duties and powers, in all counties, this state, having less that 200,000 inhabitants.” We held that the statute must fall “because the legislature adopted a classification which is purely arbitrary and has no proper relation to the subject-matter of the legislation.” We followed the rule, early laid down, that counties may not be classified for purposes of general legislation, under the constitutional prohibition against special legislation, unless founded upon such a substantial distinction, having reference to the subject-matter of the statute, between the counties embraced therein and those excluded, as suggests the necessity or propriety of different legislation for the two classes. State v. Spaude, 37 Minn. 322, 34 N. W. 164. In respect to the matter of the improvement of public highways, we were then unable to point out any substantial reason why counties of less than 200,000 inhabitants should have the benefit of special legislation to the exclusion of those having a greater population. The highways of such counties are no different from the highways of any other county of the state, whether of greater or less population, and the benefits to.accrue from their improvement and repair apply equally to every county in the state.
The reasoning of the court in that case is sound and applies to tho case at bar. The improvement of public highways suggests neither *103the necessity nor the propriety of different legislation for counties containing 275,000 population or over and those containing less than that number of people, and, having held that counties containing less than 200,000 inhabitants are not entitled to legislation of this kind, we must hold also, for the same reason, the want of differentiating conditions, that the legislature cannot constitutionally grant special privileges in this respect to those having a greater population.
The case of Wall v. County of St. Louis, 105 Minn. 403, 405, 117 N. W. 611, cited and relied upon by defendants, is not in point. In that case a new and somewhat novel classification was approved, which the court is not disposed to enlarge or extend. It has no application to a statute like that here under consideration.
It follows that chapter 405, Laws 1909, is unconstitutional and void, and that the demurrer to the complaint herein should have been overruled.
Order reversed.